t c memo united_states tax_court harry eugene mathews petitioner v commissioner of internal revenue respondent docket no filed date after p failed to file his tax_return r determined a deficiency in income_tax and additions to tax under sec_6651 and i r c p contested the deficiency arguing that a state court garnishment order was fraudulent and improperly caused the payment of his military retirement_funds to his former spouse and that he should not be taxed on these funds held p is liable for the deficiency and for additions to tax under sec_6651 and i r c held further p is liable for a sec_6673 i r c penalty harry e mathews pro_se nancy l karsh for respondent memorandum findings_of_fact and opinion wherry judge after a concession by respondent the issues for decision are whether petitioner’s military retirement pay is includable in gross_income whether petitioner is liable for an addition_to_tax under sec_6651 for failure_to_file his tax_return whether petitioner is liable for an addition_to_tax under sec_6651 for failure to pay his taxes and whether the court should impose a penalty under sec_6673 for petitioner’s advancement of frivolous or groundless arguments in proceedings instituted primarily for protest or delay findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time he filed his petition with this court petitioner resided in florida 1see infra note 2all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure petitioner served in the u s air force for years before retiring as a master sergeant for his service petitioner is entitled to military retirement pay mrp for the gross amount petitioner was entitled to receive as his mrp was dollar_figure per month however petitioner executed a veterans administration waiver pursuant to which he waived receipt of dollar_figure each month the defense finance and accounting service dfas is the agency responsible for disbursing petitioner’s mrp for each month of the dfas withheld approximately dollar_figure from petitioner’s mrp dollar_figure of which was subject_to a texas state court garnishment order for child_support and deposited the balance into petitioner’s bank account no withholdings were made for federal income taxes 3all amounts have been rounded to the nearest whole dollar 4petitioner was entitled to both an mrp and disability benefits from the veterans administration va however retirees are barred from receiving concurrent payments of both mrp and va disability benefits unless certain exceptions are met including that the retiree have a va disability rating of percent or more u s c secs and u s c sec petitioner stated at trial that his disability rating was percent but he believed it should have been percent instead of receiving the full amount of the mrp that a retiree is entitled to the retiree can file an election waiving receipt of the portion of the mrp equal to the amount of the va disability benefit awarded u s c sec presumably it is advantageous for a retiree to file such a waiver because the va disability benefit is excluded from gross_income under sec_104 and b whereas the mrp constitutes taxable_income 5neither party addressed why federal income taxes were not withheld from petitioner’s mrp petitioner did not file a federal_income_tax return for therefore respondent prepared a substitute for return for petitioner under sec_6020 showing a total amount due of dollar_figure on date on the basis of this substitute for return respondent mailed to petitioner at his last_known_address a notice_of_deficiency for the taxable_year showing a deficiency of dollar_figure and additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively petitioner timely petitioned this court in his petition as well as in other filings made with this court and at trial petitioner made broad arguments disputing the validity of the texas state court garnishment order he claims widespread fraud racial discrimination and theft conspiracy and corruption on the part of various governmental entities instead of identifying or advancing specific arguments as to why he was not liable for the deficiency or the additions to tax this court waived the filing fee for cause pursuant to petitioner’s request a trial was held in miami florida 6the substitute for return showed gross_income of dollar_figure consisting of petitioner’s mrp and after allowing a standard_deduction of dollar_figure and personal_exemption of dollar_figure arrived at a taxable_income of dollar_figure on which respondent determined a deficiency of dollar_figure respondent also determined an additional deficiency of dollar_figure under sec_72 for an early withdrawal from a qualified_retirement_plan respondent has since acknowledged that sec_72 does not apply and petitioner is not liable for the dollar_figure additional deficiency opinion as stated above petitioner has failed to identify or advance specific arguments as to why he was not liable for the deficiency or additions to tax thus petitioner fails to meet the requirement of rule b that a petition contain clear and concise assignments of each and every error which the petitioner alleges to have been committed by the commissioner in the determination of the deficiency or liability even ignoring petitioner’s failure to satisfy rule b for the reasons set forth in this opinion we will sustain the deficiency and additions to tax i whether petitioner’s mrp is taxable as a general_rule the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may shift to the commissioner where the taxpayer introduces credible_evidence with respect to such issue the burden will shift only if the taxpayer has inter alia complied with applicable substantiation requirements and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioner did not raise the burden_of_proof issue did not introduce any credible_evidence and failed to comply with the substantiation requirements accordingly the burden_of_proof remains on petitioner petitioner’s main argument is that the garnishment order issued by the texas state court is fraudulent and more than a million dollars have been stolen through a very eleborate sic scam court records show this is at least the fifth time petitioner has raised this argument for reasons discussed below this court holds that petitioner’s mrp including the amount garnished is included in gross_income and this court lacks jurisdiction to decide whether the texas state court garnishment order is fraudulent 7at trial during cross-examination of respondent’s witness petitioner stated his taxable_income should be lower because his va waiver should be based on a disability rating of percent instead of percent see supra note discussing the impact of a higher disability rating on such a waiver however petitioner never raised this issue in his petition or any other pretrial motion never fully addressed the issue at trial and never filed a posttrial brief therefore we deem this issue conceded see 87_tc_698 affd 832_f2d_403 7th cir 67_tc_94 n further even if this issue had been fully laid out we lack jurisdiction to decide it see oppenheimer v commissioner tcmemo_1986_537 we also lack jurisdiction to decide texas state child_support issues 8in one case mathews v commissioner tcmemo_2005_84 we granted respondent summary_judgment two cases docket nos and 5762-02l were dismissed for lack of jurisdiction a fourth case docket no 11601-05s was dismissed for failure to state a claim upon which relief can be granted pursuant to rule a whether petitioner’s mrp is includable in gross_income sec_61 expressly defines gross_income to include pensions petitioner’s military retirement pay is pension income within the meaning of sec_61 127_tc_200 ndollar_figure affd 521_f3d_1289 10th cir see also eatinger v commissioner tcmemo_1990_310 sec_1_61-11 income_tax regs the fact that part of petitioner’s mrp was garnished does not change this result the discharge by a third person of a taxpayer’s obligation is equivalent to receipt by the person taxed 279_us_716 see also 113_tc_152 affd 240_f3d_369 4th cir the fact that the transfer is involuntary such as by garnishment has no significance see eg 69_tc_675 chambers v commissioner tcmemo_2000_218 holding amounts garnished from employee’s wages for alimony and child_support were includable in employee’s income affd 17_fedappx_688 9th cir vorwald v commissioner tcmemo_1997_15 holding that amounts transferred from taxpayer’s retirement account to his former spouse in garnishment proceeding constituted deemed distributions to taxpayer from his retirement account and were therefore includable in his income a portion of petitioner’s mrp was garnished pursuant to a texas state court garnishment order for child_support the garnished funds were paid to satisfy a legal_obligation petitioner owed and thus constitute petitioner’s gross_income b whether this court has jurisdiction to address the validity of a texas state court garnishment order petitioner asserts that the texas state court garnishment order is a result of fraud this court as petitioner has been told on several occasions lacks jurisdiction to address petitioner’s allegations of fraud that may have occurred during the garnishment proceedings in the texas state court child_support determinations are matters of local law and we are not permitted to reassess the merits of those judgments see eg 300_us_5 holding that the validity of a_trust assignment is a matter of local law and a state court’s determination with regards to such assignment is not reviewable by this court chambers v commissioner supra 9this court recognizes that in 387_us_456 the court held that where the federal estate_tax liability turns upon the character of a property interest under state law federal authorities are not bound by a lower state trial court’s determination of such property interest estate of bosch has no effect on this case because a texas state court’s determination of petitioner’s rights vis-a-vis his former wife is not relevant to our determination that petitioner is liable for federal income taxes on money garnished to pay child_support further we note that in the case at hand we are simply acknowledging the binding effect of a state court child_support judgment rather than concluding state law should take precedence over federal tax law see 723_fsupp_367 e d la stating that whether or not taxpayer made a transfer continued refusing to address the validity of a garnishment order for alimony and child_support after taxpayer alleged his civil rights had been violated in the underlying divorce proceedings the court recognizes that petitioner does not agree with the texas state court ruling regarding his child_support_obligations and subsequent garnishment but we cannot address those allegations and petitioner has not shown a basis for excluding any amount of his mrp from gross_income therefore the entire amount of petitioner’s mrp including the portion garnished is included in gross_income ii whether petitioner is liable for the additions to tax under sec_6651 and for the taxable_year generally any person made liable for any_tax shall make a return or statement according to the forms and regulations prescribed by the secretary sec_6011 sec_6651 provides that in the case of a failure_to_file a return on time there is imposed unless it is shown that such failure is due to reasonable_cause and not due to willful neglect an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed percent continued under state law did not matter in characterizing the interest for federal in915_f2d_992 5th cir see also 384_f3d_794 9th cir questioning the effect of estate of bosch outside the area of estate_tax law sec_6651 provides for an addition_to_tax of percent per month up to percent for failure to pay the amount shown or required to be shown on a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglectdollar_figure the respondent bears the burden of production with regard to the sec_6651 and additions to taxdollar_figure sec_7491 see 116_tc_438 to meet his burden respondent must produce sufficient evidence establishing that it is appropriate to impose the additions to tax id as stipulated petitioner admits that he did not file his tax_return and that he has not paid his taxes further petitioner has not presented any evidence that such failure_to_file and pay was due to reasonable_cause and not willful neglect respondent has thus met his burden of production and accordingly we sustain the additions to tax under both sec_6651 and 10the sec_6651 addition_to_tax is reduced by the amount of the sec_6651 addition_to_tax for any month or fraction thereof to which an addition_to_tax applies under both sec_6651 and see sec_6651 11we acknowledge that petitioner failed to assign any error to the additions to tax and therefore petitioner is deemed to have conceded them and respondent is relieved of the burden of production because respondent nonetheless met the burden of production we briefly acknowledge he did so see 123_tc_213 118_tc_358 iii sec_6673 penalty sec_6673 gives this court discretion to require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies a position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioner’s unsupported argument is frivolous or groundlessdollar_figure petitioner is a habitual nonfiler who has failed to pay the taxes due on his mrp and failed to advance any specific argument as to why he is not liable for the deficiency petitioner persists in arguing that his mrp was wrongfully garnished despite the fact that this court has rejected this argument on jurisdictional grounds on several occasionsdollar_figure 12see mathews v commissioner tcmemo_2005_84 where petitioner made the same argument as in this case and we stated the court considers petitioner’s position in this case to be frivolous or groundless 13petitioner has not filed a federal_income_tax return for any year going as far back as he has instituted at least five separate proceedings in this court see supra note in fact in his petition in mathews v commissioner supra he stated i have filed a petition each year for the past continued courts have ruled that arguments to avoid tax obligations and requirements such as those arguments petitioner espouses are groundless and wholly without merit see williams v commissioner tcmemo_1999_277 imposing sec_6673 penalty for tax-protester arguments morin v commissioner tcmemo_1999_240 same sochia v commissioner tcmemo_1998_294 same groundless litigation diverts the time and energies of judges from more serious claims it imposes needless costs on other litigants once the legal system has resolved a claim judges and lawyers must move on to other things they cannot endlessly rehear stale arguments both appellants say that the penalties stifle their right to petition for redress of grievances but there is no constitutional right to bring frivolous suits see 461_us_731 people who wish to express displeasure with taxes must choose other forums and there are many available coleman v commissioner supra pincite in addition to advancing a frivolous or groundless argument petitioner appears to have instituted this proceeding primarily for delay sec_6673 was intended to apply to situations where a taxpayer repeatedly brings the same appeal after having been informed that his basis is groundless 73_tc_806 in 91_tc_615 the court imposed a sec_6673 penalty against taxpayer when he persisted in continued years all you ever do is steal my filing fee pursuing the case even after being told his position was frivolous or groundless in dew v commissioner supra pincite the court stated that it seems inescapable that petitioner instituted or at least maintained the proceedings primarily for delay in 88_tc_1529 as in coulter v commissioner 82_tc_580 the court imposed a sec_6673 penalty after the taxpayer repeated an argument that was deemed frivolous or groundless by comparison petitioner has raised the same frivolous or groundless argument in no less than five separate proceedings notwithstanding petitioner’s repeated failure_to_file returns and incessant frivolous claims regarding the state court’s ordered monthly child_support we note petitioner’s case resulted in respondent’s concession of over half the determined tax_deficiency at trial respondent conceded the sec_72 additional taxdollar_figure therefore the petition was initially neither frivolous nor dilatory in the sense that it caused to surface a meritorious sec_72 issue and resulted in respondent’s 14respondent’s concession is presumably based upon sec_72 which provides that the 10-percent additional tax does not apply to distributions which are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee concession of over half the deficiencydollar_figure however once respondent conceded this issue at the beginning of the trial petitioner’s resolute determination to proceed with his child_support issue and argument was frivolous and resulted in a delay in resolving his case further after the trial had concluded petitioner continued to send this court frivolous packets of information such as newspaper clippings and copies of letters sent to individuals including katie couric diane sawyer brian williams president barack obama tim geithner and ann curry regarding this issue the imposition of a sec_6673 penalty should come as no surprise to petitioner we have given petitioner repeated warnings that he was in danger of being penalized for example in mathews v commissioner tcmemo_2005_84 we told petitioner 15even though the filing of the petition resulted in respondent’s concession of the sec_72 additional tax petitioner never specifically alleged in his petition that he did not owe it in fact none of petitioner’s filings ever addressed this issue except as to their general implied objection to any_tax deficiency it was purely fortuitous that respondent had improperly determined a sec_72 additional tax and recognizing this error conceded it at the start of the trial rather the petition started and ended with the allegation that more than a million dollars have been stolen through a very elebaorate sic scam this scam can not and will not be exposed because of the high profile status of the thieves the petition went on to accuse both the irs and us tax_court of racial prejudice and discrimination it is necessary to give petitioner a word of warning the court considers petitioner’s position in this case to be frivolous or groundless it also appears that he has instituted or maintained these proceedings primarily for delay petitioner is hereby warned that the court will not hesitate to impose a penalty under sec_6673 against him in any appropriate case in the future at the commencement of trial in this case this court reminded petitioner of the prior admonishment reading directly from the earlier opinion as well as stressing that we did not have jurisdiction over the validity of the texas state court garnishment order we told petitioner to restrict the prosecution of his case to issues involving his federal_income_tax deficiency or we would not hesitate to impose a sec_6673 penalty against him petitioner responded to such warnings with allegations imputing corruption and fraudulent schemes to various governmental entities as well as accusations of racial bias this court then warned petitioner again that arguing issues we have no jurisdiction over is frivolous or groundless and manifestly for delay petitioner did not heed these numerous warnings instead his trial testimony as well as the filings made in this case largely constitute an ongoing diatribe against old crooked judges papers fraudulently obtained fictitious orders texas being backwards and racial prejudice against black men in texas in an effort to deter petitioner from continuing to file frivolous or groundless petitions this court concludes that a sec_6673 penalty of dollar_figure is appropriate it is inappropriate that taxpayers who promptly pay their taxes should have the cost of government and tax collection improperly increased by citizens apparently unwilling to obey the law or shoulder their assigned share of the government cost 124_tc_189 we note that dollar_figure does not begin to indemnify the united_states for the expenses which petitioner’s frivolous and groundless action have caused coulter v commissioner supra pincite but if petitioner persists in instituting and maintaining frivolous and groundless claims we will be inclined to impose a significantly higher sec_6673 penalty in the future we call petitioner’s attention to wheeler v commissioner tcmemo_2010_188 a case that involved facts very similar to those at hand in wheeler the taxpayer received mrp from the dfas but refused to report it as income in holding the taxpayer liable for the deficiency and imposing the maximum sec_6673 penalty because modest penalties had not deterred the taxpayer the court noted that ‘given the further fact that petitioner’s military retirement income is funded by taxpayer dollars petitioner’s persistence in pursuing a tax protest agenda is inexcusable’ and a penalty in the maximum amount of dollar_figure is appropriate when lesser amounts have not deterred a taxpayer’s defiance of the tax laws and of the rulings of the courts id quoting date order and order to show cause the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
